               Case 7:20-cv-01216-LSC Document 17 Filed 09/17/20 Page 1 of 6                        FILED
                                                                                           2020 Sep-17 PM 01:31
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                              WESTERN DIVISION
    DINAH BROWN,                                )
                                                )
           Plaintiff,
                                                )
     v.                                         )
                                                                7:20-cv-01216-LSC
                                                )
    CAMBER
                                                )
    PHARMACEUTICALS, INC.,
                                                )
    et al.,
                                                )
           Defendants.                          )



                                MEMORANDUM OF OPINION

          Before the Court is Plaintiff’s Motion to Remand. (Doc. 4.) The motion has

been fully briefed and is ripe for review. For the reasons stated below, Plaintiff’s

Motion to Remand (doc. 4) is due to be granted, and this matter is due to be

remanded to the Circuit Court of Greene County, Alabama.

          I.       BACKGROUND 1

          Plaintiff Dinah Brown (“Brown”) brings this action against Camber

Pharmaceuticals, Inc. (“Camber”); Aurobindo Pharma USA, Inc. (“Aurobindo”);

Torrent Pharma Inc. (“Torrent”) (collectively, the “Defendants”); Aurobindo



1The following facts are taken from Plaintiff Dinah Brown’s Complaint (doc. 1-1), and the Court
makes no ruling on their veracity.
                                         Page 1 of 6
         Case 7:20-cv-01216-LSC Document 17 Filed 09/17/20 Page 2 of 6




Pharma, Ltd.; Torrent Pharmaceuticals Limited; and seven fictitious defendants. 2

Brown asserts a state law claim against Defendants under the Alabama Extended

Manufacturer’s Liability Doctrine for injuries suffered due to ingesting Losartan, a

drug alleged to have been manufactured with a “cancer-causing agent.” (Doc. 1-1 at

14.) Brown makes no other assertions concerning her injuries or the value of her

claim. (See generally doc. 1-1.)

       Brown originally filed suit in the Circuit Court of Greene County, Alabama,

on July 16, 2020. (Doc. 1-1.) Aurobindo was served on July 21, 2020, and filed a

timely notice of removal on August 20, 2020, asserting diversity jurisdiction

pursuant to 28 U.S.C. § 1332. (Doc. 1.) Camber and Torrent consented to removal.

(Docs. 1-2, 1-3.) On August 21, 2020, Brown filed a Motion to Remand, claiming that

Defendants failed to demonstrate this case meets the amount in controversy

requirement for diversity jurisdiction, therefore this Court lacks subject matter

jurisdiction. (Doc. 4.) Defendants filed a Response in Opposition to Plaintiff’s

Motion to Remand on September 10, 2020. (Doc. 14.) Plaintiff filed a Reply to

Defendants’ Response in Opposition to Plaintiff’s Motion to Remand on September

14, 2020. (Doc. 16.)



2 Defendants Aurobindo Pharma Ltd. and Torrent Pharmaceuticals Limited had not been served
at the time of Aurobindo’s Notice of Removal, therefore they did not join in Aurobino’s Notice of
Removal. (See doc. 1.)
                                          Page 2 of 6
        Case 7:20-cv-01216-LSC Document 17 Filed 09/17/20 Page 3 of 6




      II.    STANDARD OF REVIEW

      A defendant may remove an action initially filed in state court to federal court

if the action is one over which the federal court has original jurisdiction.

28 U.S.C. § 1441(a); Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). As

relevant here, jurisdiction exists if there is complete diversity between the parties

and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a)(1); Sweet Pea

Marine, Ltd. v. APJ Marine, Inc., 411 F.3d 1242, 1247 (11th Cir. 2005). Where, as

here, the plaintiff’s complaint does not specify the amount of damages requested,

“the removing defendant must prove by a preponderance of the evidence that the

amount in controversy exceeds the jurisdictional requirement.” Williams v. Best Buy

Co., 269 F.3d 1316, 1319 (11th Cir. 2001). To determine whether this burden has been

met, this Court should first look to the complaint to see if it is “facially apparent”

that the amount in controversy exceeds $75,000. See id. “If the jurisdictional amount

is not facially apparent from the complaint,” this Court then “look[s] to the notice

of removal and may require evidence relevant to the amount in controversy at the

time the case was removed.” Id.

      The removal statute contemplates two ways that defendants may remove a

case based on diversity jurisdiction. First, in cases where the grounds for removal are

apparent on the face of the initial pleading, the defendant may remove by filing a


                                     Page 3 of 6
         Case 7:20-cv-01216-LSC Document 17 Filed 09/17/20 Page 4 of 6




notice of removal with the district court within 30 days of receiving a copy of the

initial pleading. See 28 U.S.C. § 1446(a)–(b). Second, when the jurisdictional

grounds become apparent through the defendant’s receipt of “an amended pleading,

motion, order or other paper from which it may first be ascertained that the case is

one which is or has become removable,” the defendant may remove by filing a notice

of removal within 30 days of receipt of the amended pleading, motion, order or other

paper. Id. § 1446(b)(3). Removal consistent with § 1446(b)(3) and “based on

diversity of citizenship” may not occur “more than 1 year after commencement of

the action, unless . . . the plaintiff has acted in bad faith in order to prevent the

defendant from removing the action.” Id. § 1446(c)(1). The “statutory procedures

for removal are to be strictly construed.” Syngenta Crop Prot., Inc. v. Henson, 537 U.S.

28, 32 (2002).

       III.   DISCUSSION

       At issue is whether Defendants proved by a preponderance of the evidence

that the amount in controversy is satisfied for diversity jurisdiction. 3 Defendants

argue that, from the face of Brown’s complaint, her claims clearly exceed the

jurisdictional amount because “she is alleging serious cancer-related injuries and



3Defendants demonstrated complete diversity between parties in their Notice of Removal. (See
doc. 4.) For the purposes of removal, “the citizenship of defendants sued under fictitious names
shall be disregarded.” 28 U.S.C. § 1441(b)(1).
                                         Page 4 of 6
         Case 7:20-cv-01216-LSC Document 17 Filed 09/17/20 Page 5 of 6




harm.” (Doc. 14.) However, Defendants have not provided the Court with any

evidence to support this conclusion. Brown does not allege that she suffered cancer-

related injuries, merely that she ingested a drug alleged to have been manufactured

with a cancer-causing agent.

       It is not facially apparent from Brown’s complaint that the amount in

controversy more likely than not exceeds $75,000. While the Court is sympathetic

to the position Brown has put Defendants in by failing to elaborate on the nature of

her injuries, Defendants have not met their burden for removal.4

       Consistent with 28 U.S.C. § 1446(b)(3), Defendants may have a second

opportunity to remove this case if it becomes clear later in the litigation that the

jurisdictional amount is met. However, removal at this time is premature.

Accordingly, Brown’s Motion to Remand (doc. 4) is due to be granted.

       IV.     CONCLUSION

       For the reasons stated above, the Court lacks subject matter jurisdiction in this

case. Accordingly, Brown’s Motion to Remand (doc. 4) is granted, and this case is

due to be remanded to the Circuit Court of Greene County, Alabama. A separate

order consistent with this opinion will be entered contemporaneously herewith.



4Defendants attempt to meet their burden by citing to similar cases in which the plaintiffs’ claims
exceeded $75,000. (See doc. 14.) However, Defendants provide no evidence from the present case
to support that Brown’s claim meets the amount in controversy threshold.
                                           Page 5 of 6
 Case 7:20-cv-01216-LSC Document 17 Filed 09/17/20 Page 6 of 6




DONE and ORDERED on September 17, 2020.


                                   _____________________________
                                         L. Scott Coogler
                                    United States District Judge
                                                                   202892




                          Page 6 of 6
